Exhibit 99.1 Wednesday, April 29, 2015 HomeTown Bankshares Corporation Reports Strong Growth for First Quarter 2evenue U p 8 % over 2014 ● Solid Operating Performance o Revenue of $4.8 million in Q1 2015, up 8% from $4.4 million in Q1 2014 o Net Income of $790,000 for first quarter 2015, compared with $803,000 in first quarter 2014 o Earnings slightly lower for Q1 2015 vs. Q1 2014 due to accelerated marketing expenses incurred to take advantage of unique competitive opportunities in the local banking market o Fully diluted Earnings per Share of $0.14 for first quarter of 2015, compared with $0.15 per share for 2014 o Net Interest Income up 4% in Q1 2015 over prior year with Net Interest Margin of 3.84% o Noninterest Income for first quarter 2015 up 49% over prior year, net of securities gain ● Strong Loan and Deposit Growth o Total Loans of $339 Million at March 31, 2015 ■ Up $28 million or 9% for Q1 2015 over 2014 o Total Deposits of $367 Million, Up $18 million or 5% for Q1 2015 over 2014 ■ Non-Interest Bearing Deposits up 18%;Interest Bearing Core Deposits up 3% ● Credit Quality Remains Strong o YTD net charge-offs for Q1 2015 of $3,000 and $2,000 for Q1 2014 o Non-performing assets of 1.90% of total assets at March 31, 2015 vs. 1.97% in 2014 o Nonaccrual loans remained low at .41% of total loans at March 31, 2015 and .30% of total loans at March 31, 2014 o Past due accruing loans improved and were at historically low levels of 0.35% of total loans at March 31, 2015 vs. 0.79% at March 31, 2014 ● Well-Capitalized with Solid Capital Ratios o Total Risk-Based Capital amounted to 12.46% at March 31, 2015 o Tier 1 Risk-Based Capital amounted to 11.60% at March 31, 2015 o Tier 1 Leverage Ratio of 10.00% at March 31, 2015 o Common Equity Tier 1 Capital amounted to 8.04% at March 31, 2015 1 Page News Release FOR IMMEDIATE RELEASE For more information contact: Susan K. Still, President and CEO, 540-278-1705 Charles W. Maness, Jr. Executive Vice President and CFO, 540-278-1702 HomeTown Bankshares Reports Strong Growth for the First Quarter of 2015 Revenue Up 8 % Over 2014 ROANOKE, Va., April 29, 2015 - HomeTown BanksharesCorporation, the parent company of HomeTown Bank, reported strong revenue growth of 8% for the first quarter of 2015 over the prior year. Earnings of $790,000were realized for the quarter ended March 31, 2015 vs. $803,000 in 2014. Net income available to common shareholders amounted to $566,000 for the first quarter of 2015 vs. $593,000 during the prior year after preferred stock dividend payments of $210,000 in Q1 2015 and Q1 2014. Fully diluted earnings per share amounted to $0.14 per share for the first quarter of 2015 compared to $0.15 per share for the comparative period of 2014.
